DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        BGC PARTNERS, LLC,
                             Appellant,

                                    v.

                              GALAXIE6, LLC,
                                 Appellee.

                              No. 4D21-2294

                              [June 23, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Mily Rodriguez Powell, Judge; L.T. Case No. CACE19-
008476.

    Mark S. Roher of Law Office of Mark S. Roher, P.A., Pembroke Pines,
for appellant.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

WARNER, FORST and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.